           Case 1:19-vv-01227-UNJ Document 29 Filed 09/02/20 Page 1 of 4




    In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-1227V
                                          UNPUBLISHED


    BERTHA SMITH                                                Chief Special Master Corcoran
    on behalf of her deceased husband
    DONALD SMITH,                                               Filed: July 30, 2020

                         Petitioner,                            Special Processing Unit (SPU);
    v.                                                          Damages Decision Based on Proffer;
                                                                Influenza (Flu) Vaccine; Guillain-
    SECRETARY OF HEALTH AND                                     Barre Syndrome (GBS)
    HUMAN SERVICES,

                         Respondent.


Michael Avrim Firestone, Marvin Firestone, MD, JD and Associates, San Mateo, CA, for
petitioner.

Sarah Christina Duncan, U.S. Department of Justice, Washington, DC, for respondent.


                                 DECISION AWARDING DAMAGES 1

       On August 16, 2019, Bertha Smith filed a petition on behalf of her deceased
husband, Donald Smith, for compensation under the National Vaccine Injury
Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the “Vaccine Act”). Ms. Smith
alleges that Donald Smith “suffered the ‘Table Injury’ known as Guillain-Barré Syndrome”
(GBS) as a result of an influenza vaccination received on September 28, 2017, and that
Mr. Smith passed away due to complications of GBS on January 18, 2018. Petition at 1.
The case was assigned to the Special Processing Unit of the Office of Special Masters.



1
   Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
          Case 1:19-vv-01227-UNJ Document 29 Filed 09/02/20 Page 2 of 4



       On July 16, 2020, a ruling on entitlement was issued, finding Petitioner entitled to
compensation for GBS. On July 28, 2020, Respondent filed a proffer on award of
compensation (“Proffer”) indicating Petitioner should be awarded $471,690.55, consisting
of “$250,000.00 for the death benefit; $200,000.00 for pain and suffering; and $21,690.55
for unreimbursed expenses.” Proffer at 1-2. In the Proffer, Respondent represented that
Petitioner agrees with the proffered award. Id. Based on the record as a whole, I find that
Petitioner is entitled to an award as stated in the Proffer.

        Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $471,690.55, in the form of a check payable to Petitioner, as the
legal representative of the decedent’s estate. This amount represents compensation
for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
             Case 1:19-vv-01227-UNJ Document 29 Filed 09/02/20 Page 3 of 4




                   IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                             OFFICE OF SPECIAL MASTERS

                                                      )
 BERTHA SMITH, on behalf of her Deceased              )
 Husband, DONALD SMITH,                               )
                                                      )
                   Petitioner,                        )    No. 19-1227V
                                                      )    Chief Special Master Corcoran
 v.                                                   )    ECF
                                                      )
 SECRETARY OF HEALTH AND HUMAN                        )
 SERVICES,                                            )
                                                      )
                   Respondent.                        )
                                                      )

                          PROFFER ON AWARD OF COMPENSATION

           On August 16, 2019, Bertha Smith (“petitioner”) filed a petition for compensation under

the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34 (“Vaccine Act”

or “Act”), as amended, on behalf of her deceased husband, Donald Smith (“decedent”).

Petitioner alleged that the decedent suffered Guillain-Barré syndrome (“GBS”), a “Table Injury,”

as a result of an influenza (“flu”) vaccine administered to him on September 27, 2017, and that

the decedent passed away due to complications of GBS on January 18, 2018. Petition at 1. On

January 17, 2020, petitioner filed an amended petition to correct the vaccination date to

September 28, 2017.

           On July 15, 2020, respondent filed his Rule 4(c) report, conceding that the decedent’s

injury meets the Table criteria for GBS after a flu vaccination, and the following day, the Chief

Special Master ruled that petitioner was entitled to compensation. ECF Nos. 21, 22.

      I.      Items of Compensation

           Based upon the evidence, respondent proffers that petitioner should be awarded a lump

sum of $471,690.55 ($250,000.00 for the death benefit; $200,000.00 for pain and suffering; and
            Case 1:19-vv-01227-UNJ Document 29 Filed 09/02/20 Page 4 of 4




$21,690.55 for unreimbursed expenses). This amount represents all elements of compensation to

which petitioner would be entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

    II.       Form of the Award

          Respondent recommends that compensation be awarded to petitioner in the amount of

$471,690.55, in the form of a check payable to petitioner, as the legal representative of the

decedent’s estate.1 Petitioner agrees.

                                              Respectfully submitted,

                                              ETHAN P. DAVIS
                                              Acting Assistant Attorney General

                                              C. SALVATORE D’ALESSIO
                                              Acting Director
                                              Torts Branch, Civil Division

                                              CATHARINE E. REEVES
                                              Deputy Director
                                              Torts Branch, Civil Division

                                              DARRYL R. WISHARD
                                              Assistant Director
                                              Torts Branch, Civil Division

                                              s/ Sarah C. Duncan
                                              SARAH C. DUNCAN
                                              Trial Attorney
                                              Torts Branch, Civil Division
                                              U.S. Department of Justice
                                              P.O. Box 146
                                              Benjamin Franklin Station
                                              Washington, D.C. 20044-0146
                                              Tel: (202) 514-9729
                                              Fax: (202) 616-4310
DATED: July 28, 2020
1
  Before payment on a judgment can be made in this case, respondent will require petitioner to
provide documentation establishing her appointment as legal representatives of the decedent’s
estate. If petitioner is not authorized by a court of competent jurisdiction to serve as the legal
representative of the decedent’s estate, then such payment on any judgment shall be made to the
party or parties appointed by a court of competent jurisdiction to serve as legal representative of
the decedent’s estate.
                                                 2
